         Case 2:21-bk-10361-NB    Doc 37 Filed 03/02/21 Entered 03/02/21 18:35:53   Desc
                                   Main Document Page 1 of 3
KATHY A. DOCKERY
CHAPTER 13 TRUSTEE
801 S. FIGUEROA ST., SUITE 1850
LOS ANGELES, CA 90017
PHONE: (213) 996-4400
FAX: (213) 996-4426



                                  UNITED STATES BANKRUPTCY COURT

                                  CENTRAL DISTRICT OF CALIFORNIA

                                         LOS ANGELES DIVISION




IN RE:                                     Case No: 2:21-bk-10361-NB

     DOUGLAS E. WALLACE, JR                CHAPTER 13

                                           PROOF OF SERVICE OF NOTICE OF RESCHEDULED
                                           HEARING
                            DEBTOR(S).
                                            Docket # (36)
           Case 2:21-bk-10361-NB                     Doc 37 Filed 03/02/21 Entered 03/02/21 18:35:53                                                 Desc
                                                      Main Document Page 2 of 3
   In re: DOUGLAS E. WALLACE, JR
                                                                                                          CHAPTER: 13

                                                                                                         CASE NUMBER: 2:21-bk-10361-NB
                                                                                                         Debtor(s).


Proposed orders do not generate an NEF because only orders that have been entered are placed on the CM/ECF


                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   801 S. Figueroa Street, Suite 1850
                                                      Los Angeles, California 90017

A true and correct copy of the foregoing document described as “NOTICE OF RESCHEDULED HEARING”, Docket #
(36) will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) - Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and
hyperlink to the document. On 3/2/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the
email address(es) indicated below:
                                                                 X         Service information continued on attached page

II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served) :
On 3/2/21, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first
class, postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed .

                                                                                          X               Service information continued on attached page
III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person
or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________________, I served the following
person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method ), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on
the judge will be completed no later than 24 hours after the document is filed.
                                                                                                          Service information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct .


  3/2/21                                  Katherine Bamaca
   Date                                  Type Name                                                    Signature




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                         F 9013-3.1
          Case 2:21-bk-10361-NB                        Doc 37 Filed 03/02/21 Entered 03/02/21 18:35:53                                                 Desc
                                                        Main Document Page 3 of 3
   In re: DOUGLAS E. WALLACE, JR
                                                                                                            CHAPTER: 13

                                                                                                           Debtor(s).
                                                                                                           CASE NUMBER:          2:21-bk-10361-NB


                                                                           Service List

                                                   Notice of Electronic Filing Service
United States Trustee (LA)                                              ustpregion16.la.ecf@usdoj.gov

Misty Wilks                                                             misty@wilkslawoffice.com;mdwesq@gmail.com

Jennifer C Wong                                                         bknotice@mccarthyholthus.com;jwong@ecf.courtdrive.com

Ambrish B Patel                                                         apatelEI@americaninfosource.com




                                                                        U.S. Mail Service
  DOUGLAS E. WALLACE, JR                                                  WILKSLAW
  5655 Heatherdale Dr                                                     3818 CRENSHAW BLVD #445
  Los Angeles, CA 90043                                                   LOS ANGELES, CA 90008-1813


                  This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                           F 9013-3.1
